ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                      )
                                                  )
Family Entertainment Services, Inc. D/B/A IMC )         ASBCA No. 59161
                                                   )
Under Contract No. W9124E-12-D-0001                )

APPEARANCE FOR THE APPELLANT:                           Mr. William Johnson
                                                         President

APPEARANCES FOR THE GOVERNMENT:                         Raymond M. Saunders, Esq.
                                                         Army Chief Trial Attorney
                                                        CPT Evan C. Williams, JA
                                                         Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 1 July 2014




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59161, Appeal of Family
Entertainment Services, Inc. D/B/A IMC, rendered in conformance with the Board's
Charter.

       Dated:



                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals